       Case 1:19-cv-02172-CBA-ST Document 36 Filed 10/22/19 Page 1 of 1 PageID #: 231

BROMBERG LAW OFFICE, P.C.
Brian L. Bromberg (Admitted in NY, NJ & CA)                        26 Broadway, 27th Floor
                                                                   New York, NY 10004
                                                                   Phone: (212) 248-7906
                                                                   Fax: (212) 248-7908




       October 22, 2019

       Via ECF
       Honorable Steven L. Tiscione, U.S.M.J.
       Eastern District of New York
       225 Cadman Plaza East
       Brooklyn, NY 11201

       Re:     Elachkar v. City of New York, et al.
               Case No. 19-CV-2172 (CBA)(ST)

       Dear Judge Tiscione:

       I am attaching a declaration and copies of bills in support of my office’s request for a
       lien on any recovery for costs and disbursements.

       These costs and disbursements are as follows:

       Court Filing Fee:              $400.00
       Process Services:              $379.00
       Medical Records:               $605.25
       Federal Express:               $138.97

       Total Lien:                    $1,523.22

       Respectfully,

       /s/ Brian L. Bromberg
       Brian L. Bromberg

       cc:     All Counsel of Record (Via ECF)
               Houssam Elachkar (Via Federal Express)
